“-

oOo won DA nA F&F WY YH —

mo NO NH NO NO HN KN RO RO ww me me me etl
oo rN Dn A fF WY NY KK FCO HO DO AHN BD A Ph WY NY | OC

|

 

ASe 2:21-cr-00217-JMA-AYS Document 1 Filed 04/20/21 Page 1 of 18 PagelD #: 1

FILED
K'S OFFICE
US. iN cle COURT E.D.N.Y.
UNITED STATES DISTRICT COURT * APR 20 2021 *
EASTERN DISTRICT OF NEW YORK

 

 

CENTRAL ISLIP LONG ISLAND OFFICE
X
INDICTMENT
UNITED STATES OF AMERICA,
Cr. No.
- against - (T. 18, U.S.C. § 371; T. 18, U.S.C.
§§ 1341 & 2; T. 18, U.S.C. § 1343;
CHRISTOPHER WINKLER, ASA GOSMAN, T. 18, U.S.C § 1519; T. 18, U.S.C. §
BRYAN GOSMAN, AND BOB GOSMAN 1512(c)(1); T. 18, U.S.C. § 1503)
CO., INC.,
Defendants. C R a 1 2 I ¢
x AZRACK, J.
THE GRAND JURY CHARGES THAT: SHIELDS, M.J.
COUNT ONE

(Conspiracy - 18 U.S.C. § 371)

FACTUAL BACKGROUND

At all relevant times herein:
A. Defendants and Co-Conspirator

1. Defendant CHRISTOPHER WINKLER (“WINKLER”) was a resident of Montauk in
Suffolk County, New York. WINKLER was a fishing captain and licensed National Oceanic and
Atmospheric Administration (“NOAA”) operator of the Fishing Vessel (F/V) New Age, a 45.7-
foot trawler/dragger. During 2014 through 2016, WINKLER owned the New Age.

2. During 2014 and 2015, WINKLER routinely sold his catch to a corporation (referred
to herein by the pseudonym, “BronxCo”), which was a fish dealer in the New Fulton Fish Market
in the Bronx, New York. By July 2016, BronxCo had ceased operation, and the corporation was

dissolved in 2017. BronxCo is an unindicted co-conspirator.

 

 
Oo Oo NI KH NW KR HY Be

mB Bb NO PtP BHR PH KH NH HNO HH &—& SS Se Fe Fe Se Ses ee
oO Ss DB OH RR WD HY SKB SF Oo OS DO Hh Se WY LY KS S&S

 

 

3. Defendant BOB GOSMAN CO., INC. (“GOSMANS”) was a wholesale and retail
seafood business in Montauk, New York. GOSMANS is criminally liable through the acts and
omissions of its agents and employees. The GOSMANS facility had a dock, cold storage, and
pack-out infrastructure that GOSMANS utilized to offload commercial fishing vessels.
GOSMANS also had a federal dealer permit to account for fish that the company directly
purchased from fishing vessels. In 2014 through 2016, the New Age frequently offloaded its
catch at the GOSMANS facility in Montauk, New York. When WINKLER landed his catch at
GOSMANS, GOSMANS would collect a fee for each box (also referred to as “carton”) of fish
that came through the facility. In addition, trucks operated by GOSMANS would take fish landed
off of the New Age to BronxCo. In 2016, after BronxCo ceased commercial operations,
WINKLER sold some of his illegal catch to GOSMANS.

4. Defendant ASA GOSMAN was a resident of Montauk in Suffolk County, New York.
During 2014 through 2016, he had a management and ownership role in GOSMANS. During this
time, ASA GOSMAN also had an ownership interest in BronxCo. ASA GOSMAN held the
federal dealer permit that BronxCo utilized to file dealer reports with NOAA. One of ASA
GOSMAN’S duties at BronxCo was to file dealer reports on behalf of that company.

5. Defendant BRYAN GOSMAN was a resident of Montauk in Suffolk County, New
York. During 2014 through 2016, he had a management and ownership role in GOSMANS.
During this time, BRYAN GOSMAN also had an ownership interest in BronxCo. One of
BRYAN GOSMAN’S duties at BronxCo was to engage with WINKLER. On several occasions
during the conspiracy, BRYAN GOSMAN received a commission on illegal fluke that was sold

to BronxCo.

 
oOo Oo SN DO AH FL W NO —

wo NO NY NO NH NO HN KN RO www ow ome me me meme et

id

 

@se 2:21-cr-00217-JMA-AYS Document1 Filed 04/20/21 Page 3 of 18 PagelD #: 3

B. Legal Framework

6. The commercial fishing industry was regulated by both state and federal authorities in
order to ensure a sustainable fishery in which harvesters could fairly participate, and to prevent
fish stocks from becoming depleted. Commercial harvesters, i.e., commercial fishing vessels, are
required to comply with state and federal regulations. As part of regulating the fishery, limits are
set on the amount of fish a commercial harvester can catch and land. NOAA sets the limit each
state may harvest, and then each state divides that limit among its own commercial harvesters to
share.

7. To comply with limits set by NOAA, New York established a system for commercial
fishing vessels that landed their catch at New York ports. See N.Y. Environmental Conservation
Law §§ 13-0340-b, 13-0340-f. At different times, New York set limits on the amount of each
type of fish a commercial harvester could catch in one day (called a daily trip limit), or a limit on
the amount of each type of fish a commercial harvester could catch in one week (called a weekly
limit). At some times the limit that would be set would be zero, meaning that no fish of that type
could be landed; the fishery for that type of fish was considered closed during those times.

8. To help ensure that commercial harvesters were all abiding by the rules, and to help
monitor how much fish was being caught, vessels were required to create and submit various
reports about the fish that they caught. One requirement was that vessels had to complete a
Fishing Vessel Trip Report (“FVTR”) at the end of each trip. 50 C.F.R. § 648.7(b)(1)(i). The
FVTR required information such as date, vessel name, permit number, Coast Guard document
number, gear used, species caught, species weight, number of hauls, port of landing, and if
available, identity of the fish purchaser(s) (“fish dealers”). Vessel operators were required to sign

the FVTR under a text box that read, “I certify that the information provided on this form is true,

3

 

 
mo CO SN DB A BF WY NH

N No bo ho No No bo No bo — — — —_ — — — bat — —
06 ~] nN Lo) ft Go bo —_ S&S \o oO ~) nN A - Oo bo — So

 

 

complete and correct to the best of my knowledge, and made in good faith. Making a false
statement on this form is punishable by law (18 U.S.C. [§] 1001).” For vessels such as the New
Age, which held a Northeast multispecies permit, FVTRs were required to be mailed to a NOAA
office in Gloucester, Massachusetts, on a weekly basis. 50 C.F.R. § 648.7(f)(2). In addition,
federal regulations provided that “[cJopies of fishing log reports must be kept on board the vessel
and available for review for at least 1 year, and must be retained for a total of 3 years after the
date the fish were last possessed, landed, and sold.” 50 C.F.R. § 648.7(e)(2).

9. In addition to setting limits on the amount of fish a commercial harvester could catch
at certain times, the federal government also required harvester and buyer to follow certain rules
when they sold and bought the fish. Federally permitted fishing vessels, such as those with a
federal summer flounder permit or a multispecies permit, e.g., New Age, were required to sell
their catch to a federally-licensed fish dealer. 50 C.F.R. § 648.14(c).

10. NOAA required that federally-licensed fish dealers submit weekly, electronic reports
detailing information about the fish they purchased. To submit the reports, the dealer logged onto
a NOAA website using a username and password. 50 C.F.R. § 648.7(a)(1), 648.7(f). The website
was maintained by a NOAA contractor, and the contractor forwarded the dealer information to
NOAA through a website that was available to designated NOAA components. NOAA was able
to generate reports from the website.

11. Federally-licensed fish dealers were required to provide information about black sea
bass, bluefish, butterfish, dogfish, fluke, hake, monkfish, scup, skate, spots, and squid to NOAA.
The dealer reports included information such as date of landing, port of landing, catch vessel,

corresponding FVTR numbers, commercial grade, species, price, and weight. NOAA utilized the

 
eo Oo ND DO nH FP WY HE =

NO NO NO NYO NO NO BDO NO NO we OO RR Ret le
oN HN UH Hh WwW HO K§ Oo HO OAH Ano A FF WY NH KF OS

G

 

Ase 2:21-cr-00217-JMA-AYS Document 1 Filed 04/20/21 Page 5 of 18 PagelD #: 5

dealer reports as a check on the information submitted in FVTRs, as well as a source of
information for fisheries management.

12. Pursuant to the Magnuson-Stevens Fishery Conservation and Management Act
(“Magnuson-Stevens”), at 16 U.S.C. § 1860(a), NOAA could seize and sell “any fish (or the fair
market value thereof) taken or retained, in any manner, in connection with or as a result of the
commission of any act prohibited by [a Magnuson-Stevens regulation].” Magnuson-Stevens
regulations made it unlawful for any person to “[m]ake any false statement or provide any false
information on, or in connection with, an application, declaration, record or report under the
[Magnuson-Stevens regulations].” 50 C.F.R. § 648.14(a)(5); see also 50 C.F.R. §§ 600.725(1),
648.14(a)(6). The State of New York had an independent property interest in fish that was landed
in New York in excess of applicable quota or during a closed season. See N.Y. Environmental

Conservation Law §§ 11-0519, 71-0907, 71-0909; N.Y. State Finance Law § 83.

THE CONSPIRACY
13. Beginning on or about May 1, 2014, and continuing to on or about July 11, 2016, in
the Eastern District of New York, and elsewhere, CHRISTOPHER WINKLER, ASA GOSMAN,
BRYAN GOSMAN, and, acting through its agents and employees, BOB GOSMAN CO., INC.
did knowingly and willfully conspire, confederate, and agree with each other and with other
persons known and unknown to the Grand Jury, including BronxCo:

(a) to defraud the United States by interfering with and obstructing, by deceitful and
dishonest means, a lawful function of NOAA: the collection, evaluation, and analysis

of biological, economic, and catch data;

(b) to knowingly and intentionally defraud NOAA and the State of New York of fish and
the fair market value thereof, and to obtain money and property from NOAA and the

State of New York by means of materially false and fraudulent pretenses and
5

 

 
wo fo HN NBO A Fh WO HO —

mo NYO NH NYO NY NY NY NO NO KF FY Fe Fe FRE REO eS Oe
on Dn un fF W ND -|§ CF BO DOAN DH AH fF Ww HO | SO

 

ASe 2:21-cr-00217-JMA-AYS Document1 Filed 04/20/21 Page 6 of 18 PagelD #: 6

representations, and for the purpose of executing such scheme and artifice, to place in
any post office and authorized depository for mail matter any matter and thing
whatever to be sent and delivered by the Postal Service, in violation of Title 18,
United States Code, Sections 1341 and 2; and

(c) to knowingly and intentionally defraud NOAA and the State of New York of fish and
the fair market value thereof, and to obtain money and property from NOAA and the
State of New York by means of materially false and fraudulent pretenses and
representations, and for the purpose of executing such scheme and artifice, to transmit
and cause to be transmitted writings, signs, and signals by means of wire
communication in interstate commerce, in violation of Title 18, United States Code,

Sections 1343 and 2.

MANNER AND MEANS
14. In furtherance of the conspiracy, WINKLER, ASA GOSMAN, BRYAN GOSMAN,
and GOSMANS employed the following manner and means:

(a) From May 2014 through June 2016, on at least seventy separate occasions,
WINKLER took his vessel the New Age out on fishing trips, on which he
cumulatively overharvested approximately 74,000 pounds more fluke, and
approximately 4,000 pounds more black sea bass, than he was allowed to catch under
applicable quotas during this time. WINKLER created FVTRs that failed to report
that he landed this fish in excess of applicable quotas.

(b) From May 2014 through April 2016, ASA GOSMAN and BRYAN GOSMAN used
their companies, BronxCo and then GOSMANS, to purchase illegal fish from
WINKLER.

(c) From May 2014 through April 2016, BronxCo paid WINKLER approximately
$237,000 for unreported and overharvested fluke, and approximately $15,000 for

unreported and overharvested black sea bass.

 

 
oO Oo HN BDO AH fF W NYO —

bo NO NO NY NY NO NO CW NO we me mm me tet
ao yn n wn fF Ww NH §|§ CO OBO HB AN DH FL WH NO | O&O

q

 

Ase 2:21-cr-00217-JMA-AYS Document1 Filed 04/20/21 Page 7 of 18 PagelD #: 7

(d) From May 2016 through July 2016, GOSMANS paid WINKLER approximately
$16,000 for unreported and overharvested fluke.

(e) Depending on what business was purchasing illegal fish from WINKLER, to avoid
detection of their scheme by New York State and federal authorities, WINKLER,
ASA GOSMAN, BRYAN GOSMAN, BronxCo, and GOSMANS coordinated to
enter false amounts and species of fish on records that were required to be submitted
to NOAA. This included multiple species of fish including black sea bass, bluefish,
butterfish, dogfish, goosefish, fluke, hake, monkfish, scup, skate, spots, and squid.

(f) WINKLER mailed and caused to be mailed false records from New York State to
NOAA’s Regional Fisheries Management Office in Massachusetts, and BronxCo,
ASA GOSMAN, and GOSMANS caused false dealer reports to be transmitted

electronically across state lines to NOAA.

OVERT ACTS

15. In furtherance of the conspiracy, and to effect the objects thereof, there was
committed by at least one of the co-conspirators in the Eastern District of New York, at least one
of the following overt acts, among others:

Illicit Fishing Activity

Overt Act 1: Between on or about May 1, 2014, and August 28, 2015, on at least one
occasion, WINKLER harvested fluke in excess of the applicable quota.

Overt Act 2: Between on or about April 20, 2015, and August 25, 2015, on at least one
occasion, WINKLER harvested black sea bass during a closed season.

Overt Act 3: On or about April 25, 2015, while engaged in fishing activity aboard the
New Age, WINKLER intentionally discarded and caused to be intentionally discarded

overharvested fluke when the New Age was approached by a Coast Guard vessel.

 

 
oC won An un FP WO NYO —

mo NO NO NM NH WP HN HR HNO www mee me me eet
oOo nN nn nN fF WwW NY —|& Oo KYO WDWDnaANn HD UH FP WY NY — CO

 

ASe 2:21-cr-00217-JMA-AYS Document 1 Filed 04/20/21 Page 8 of 18 PagelD #: 8

Overt Act 4: Between on or about May 18, 2016, and June 3, 2016, on at least one

occasion, WINKLER harvested fluke in excess of the applicable quota.

Landings and Offloads

Overt Act 5: Between on or about May 1, 2014, and August 28, 2015, on at least one
occasion, WINKLER landed fluke in excess of the applicable quota at the GOSMANS Dock in
Montauk, New York.

Overt Act 6: Between on or about May 1, 2014, and April 19, 2016, on at least one
occasion, GOSMANS charged WINKLER an over-the-dock fee for fish, including fluke landed
in excess of the applicable quota, that the New Age offloaded at GOSMANS.

Overt Act 7: Between on or about April 20, 2015, and August 25, 2015, on at least one
occasion, WINKLER landed black sea bass during a closed season at the GOSMANS dock in
Montauk, New York.

Overt Act 8: Between on or about May 18, 2016, and June 3, 2016, on at least one
occasion, WINKLER offloaded fluke, that was in excess of the applicable quota, at the
GOSMANS facility in Montauk, New York.

Overt Act 9: Between on or about May 18, 2016, and July 11, 2016, on at least one
occasion, GOSMANS charged WINKLER an over-the-dock fee for pack-out services for fish,
including fluke landed in excess of the applicable quota, that the New Age offloaded at
GOSMANS.

False FVTRs

Overt Act 10: Between on or about May 1, 2014, and September 28, 2015, on at least

one occasion, WINKLER created an FVTR that failed to state the total amount of fluke

harvested during the fishing trip.

 

 
oOo Oo IN DH On &- WY NY

No NY NYO NYO NO NO YN YN HNO ee ww mee me lt
oOo rN An nA fF WY NY —&§ DODO ODO DO NI DH A HBP WY NY KF OC

Se 2:21-cr-00217-JMA-AYS Document1 Filed 04/20/21 Page 9 of 18 PagelD #: 9

 

 

 

Overt Act 1]: Between on or about May 20, 2014, and May 31, 2014, on at least one
occasion, WINKLER created an FVTR that falsely reported fluke as butterfish.

Overt Act 12: Between on or about May 1, 2014, and September 28, 2015, on at least
one occasion, WINKLER caused the mailing of a fraudulent FVTR to NOAA that failed to
accurately report the amount of fluke caught during a fishing trip.

Overt Act 13: Between on or about April 20, 2015, and September 28, 2015, on at least
one occasion, WINKLER created an FVTR that failed to state the total amount of black sea bass
harvested during the fishing trip.

Overt Act 14: Between on or about April 20, 2015, and September 28, 2015, on at least
one occasion, WINKLER caused the mailing of a fraudulent FVTR to NOAA that failed to
accurately report the amount of black sea bass caught during a fishing trip.

Overt Act 15; Between on or about May 18, 2016, and June 24, 2016, on at least one
occasion, WINKLER created an FVTR that failed to state the total amount of fluke harvested
during the fishing trip.

Overt Act 16: Between on or about May 18, 2016, and June 24, 2016, on at least one
occasion, WINKLER caused the mailing of a fraudulent FVTR to NOAA that failed to

accurately report the amount of fluke caught during a fishing trip.

False Dealer Reports

Overt Act 17: Between on or about May 1, 2014, and December 31, 2015, on at least one
occasion, ASA GOSMAN created a dealer report, on a computer located at the GOSMANS
office, which failed to accurately record the amount of fish, including fluke, that BronxCo

purchased from WINKLER.

 
0 Oo NY DA WH B&B W WH =

Mw wo bv NH NY LH NY HN KH KS HF HF HF FEF EF Oe OO eS Oe ee
oo sa DA A fF WY VY = OF CO BO aS DB NH FP WD WH | &

 

 

Overt Act 18: Between on or about May 27, 2014, and September 24, 2015, on at least
one occasion, ASA GOSMAN created a dealer report that falsely reported fluke as butterfish.

Overt Act 19: Between on or about May 1, 2014, and December 31, 2015, on at least one
occasion, ASA GOSMAN caused the interstate electronic transmission to NOAA of a dealer
report that failed to accurately report the amount of fluke that BronxCo purchased from
WINKLER.

Overt Act 20: Between on or about April 20, 2015, and December 31, 2015, on at least
one occasion, ASA GOSMAN created a dealer report that failed to accurately record the amount
of black sea bass that BronxCo purchased from WINKLER.

Overt Act 21: Between on or about April 20, 2015, and December 31, 2015, on at least
one occasion, ASA GOSMAN caused the interstate electronic transmission to NOAA of a dealer
report that failed to accurately report the amount of black sea bass that BronxCo purchased from
WINKLER.

Overt Act 22: Between on or about May 23, 2016, and June 27, 2016, on at least one
occasion, GOSMANS created a dealer report that failed to accurately record the quantity and
species of fish that GOSMANS purchased from WINKLER.

Overt Act 23: Between on or about May 23, 2016, and June 27, 2016, on at least one
occasion, GOSMANS caused the interstate electronic transmission to NOAA of a dealer report

that failed to accurately report the amount of fluke that GOSMANS purchased from WINKLER.

Sales and Payments

Overt Act 24: Between on or about May 1, 2014, and August 25, 2015, on at least one

occasion, WINKLER sold fluke, which he caught in excess of the applicable quota, to BronxCo.

10

 
oo ON Dn HU Hh WY NO —

No NO NO NYO YB NYO NO HNO HNO F|- FS FF FF FE FO FO O —=S
on An vA FP WO NY K§ CO Oo DB nN DB AH FP WY NYO —| CO

OQ

pe 2:21-cr-00217-JMA-AYS Document 1 Filed 04/20/21 Page 11 of 18 PagelD #: 11

Overt Act 25: Between on or about May 1, 2014, and August 25, 2015, on at least one
occasion, GOSMANS used its own vehicle and driver to transport fluke, which the New Age
landed in excess of the applicable quota, to BronxCo.

Overt Act 26: Between on or about April 20, 2015, and August 25, 2015, on at least one
occasion, WINKLER sold black sea bass to BronxCo during a closed season.

Overt Act 27: Between on or about April 20, 2015, and August 25, 2015, on at least one
occasion, at the direction of BRYAN GOSMAN, BronxCo paid WINKLER for black sea bass
that was not reported on WINKLER’S FVTR.

Overt Act 28: Between on or about May 1, 2014, and April 19, 2016, on at least one
occasion, at the direction of BRYAN GOSMAN, BronxCo generated a check to pay WINKLER
for fish, which included fluke that WINKLER harvested in excess of the applicable quota.

Overt Act 29: Between on or about May 1, 2014, and April 1, 2016, on at least one
occasion, WINKLER deposited into his bank account a BronxCo check that paid for fish,
including fluke taken in excess of the applicable quota, which was unreported on WINKLER’s
FVTR and BronxCo’s dealer report.

Overt Act 30: Between on or about March 12, 2015, and July 31, 2015, on at least one
occasion, BronxCo paid BRYAN GOSMAN a commission that corresponded to the quantity of
unreported and over-quota fluke purchased by BronxCo.

Overt Act 31: Between on or about March 12, 2015, and July 31, 2015, on at least one
occasion, BRYAN GOSMAN deposited a commission check for unreported and over-quota

fluke into a bank.

11

 

 

 
Oo CO tN DO rH SP WY! HY

NY NO NO NY YN NYO ND NO HO -— F- | F| fF FO FO S| hh
ono ty Dn nA fF WO NY K& TO DO BAN DBD UH F&F WO NY — OS

 

ge 2:21-cr-00217-JMA-AYS Document 1 Filed 04/20/21 Page 12 of 18 PagelD #: 12

Overt Act 32: On or about April 21, 2016, WINKLER deposited into a bank account a
BronxCo check that paid for fish, including fluke taken in excess of the applicable quota, which
was unreported on a WINKLER’s FVTR and BronxCo’s dealer report.

Overt Act 33: On or about April 27, 2016, at the direction of BRYAN GOSMAN,
BronxCo generated a check to pay WINKLER for fish, which included fluke that WINKLER
harvested in excess of the applicable quota.

Overt Act 34: Between on or about May 18, 2016, and June 3, 2016, on at least one
occasion, WINKLER sold fluke, which the New Age landed in excess of the applicable quota, to
GOSMANS.

Overt Act 35: Between on or about June 20, 2016, and July 11, 2016, on at least one
occasion, WINKLER deposited into a bank account a GOSMANS check that paid for fish,
including overharvested fluke, which was unreported on an FVTR and dealer report.

All in violation of Title 18, United States Code, Section 371.

COUNTS TWO, THREE, FOUR, and FIVE
(Mail Fraud - 18 U.S.C. §§ 1341 and 2)

 

16. Paragraphs 1 through 12 of Count One of this Indictment are hereby re-alleged and
incorporated by reference herein.

17. Fraudulent Scheme: During the year 2016, WINKLER captained the New Age. In
May and June 2016, WINKLER knowingly and unlawfully harvested fluke in excess of New
York State daily trip limits. In May 2016, WINKLER knowingly and unlawfully landed black
sea bass in excess of the applicable quota. In order to conceal and cover-up his illegal harvest of
this fish, WINKLER knowingly falsified the FVTRs. In the course of the scheme, from on or

about May 18, 2016, through on or about June 23, 2016, WINKLER mailed false FVTRs to

12.

 

 
 

 

 

 

 

 

 

 

 

 

Cage 2:21-cr-00217-JMA-AYS Document1 Filed 04/20/21 Page 13 of 18 PagelD #: 13
1 || NOAA. NOAA and New York State each had the legal right to seize and sell over-quota fluke
2 || and black sea bass, as well as other fish that were unreported on FVTRs.
; 18. On or about the dates set forth in the table below, within the Eastern District of New
York, the defendant,
6 CHRISTOPHER WINKLER,
7 || having knowingly and intentionally devised a scheme and artifice to defraud NOAA and the
8 State of New York of fish and the fair market value thereof, and to obtain money and property
. from NOAA and New York State by means of materially false and fraudulent pretenses and
i representations (to wit: that the fish represented as caught on a Fishing Vessel Trip Report were a
12 || certain species, quantity, and weight, when in fact, the fish were not as represented on federal
13 || forms, and were in excess of New York State daily trip limits), and for the purpose of executing
14 such scheme and artifice, placed in any post office and authorized depository for mail matter any
: matter and thing whatever to be sent and delivered by the Postal Service:
17 COUNT | DATE FISHING VESSEL
(On or about, and between) TRIP REPORT
18 NUMBER
19 2 May 18, 2016, and May 31, 2016 12516571
20 3 May 25, 2016, and June 24, 2016 12516577
21 4 May 26, 2016, and June 24, 2016 12516578
22 5 June 3, 2016, and June 24, 2016 12516585
23
24 All in violation of Title 18, United States Code, Sections 1341 and 2.
25
26
27
28
13

 

 

 
o Oo NN BO OH Se WY] De

NY NH NO NH DH NH NH YN NYO ee ee Ee Se Oe OOO eS ee
oO ND A Fe WD NY SEF GS OO Be IN DH AH FP BW NYY | OC

 

 

COUNTS SIX, SEVEN, EIGHT, NINE, and TEN
(Wire Fraud - 18 U.S.C. § 1343)

19. Paragraphs 1 through 12 of Count One of this Indictment are hereby re-alleged and
incorporated by reference herein.

20. Fraudulent Scheme: During the year 2016, WINKLER captained the New Age. In
May and June 2016, WINKLER knowingly and unlawfully harvested fluke in excess of New
York State daily trip limits. In May 2016, WINKLER knowingly and unlawfully landed black
sea bass in excess of the applicable quota. In order to conceal and cover-up its purchase of this
illegal fish, GOSMANS knowingly falsified the dealer reports that reflected purchases from the
New Age. In the course of the scheme, from on or about May 18, 2016, through on or about June
27, 2016, GOSMANS transmitted false dealer reports to NOAA. NOAA and New York State
each had the legal right to seize and sell over-quota fluke and black sea bass, as well as other fish
that were unreported on dealer reports.

21. On or about the dates set forth in the table below, within the Eastern District of New
York, the defendant, acting through its agents and employees,

BOB GOSMAN Co., INC.,

having knowingly and intentionally devised a scheme and artifice to defraud NOAA and the
State of New York of fish and the fair market value thereof, and to obtain money and property
from NOAA and New York State by means of materially false and fraudulent pretenses and
representations (to wit: that the fish represented as purchased on federal dealer reports were a
certain species, quantity, and weight, when in fact, the fish were not as represented on federal
forms, and were in excess of New York State daily trip limits), and for the purpose of executing
such scheme and artifice, transmit and cause to be transmitted writings, signs, and signals by

means of wire communication in interstate commerce:
14

 
Cage 2:21-cr-00217-JMA-AYS Document1 Filed 04/20/21 Page 15 of 18 PagelD #: 15

 

 

 

 

 

 

 

 

 

 

 

1 COUNT | DATE DEALER REPORT WITH
9 (On or about, and between) CONFIRMATION NUMBER
6 May 19, 2016, and June 27, 2016 | 12490289

3 7 May 25, 2016, and June 27, 2016 | 12552696

‘ 8 May 26, 2016, and June 27, 2016 | 12552701

9 May 27, 2016, and June 27, 2016 | 12679749

7 10 June 3, 2016, and June 27, 2016 =| 12597618

All in violation of Title 18, United States Code, Sections 1343.
10 COUNT ELEVEN
11 (Obstruction - 18 U.S.C. § 1519)
12 22. Paragraphs 1 through 12 of Count One of this Indictment are hereby re-alleged and
13 incorporated by reference herein.
. 23. Between on or about May 18, 2016, and June 24, 2016, within the Eastern District of
16 New York, the defendant,
17 CHRISTOPHER WINKLER,
18 || did knowingly falsify and make false entries into records and documents (to wit: at least one
19 Fishing Vessel Trip Report, also known as a fishing log) with the intent to impede, obstruct, and
. influence the proper administration of any matter, and in relation to and in contemplation of such
2 || matter, within the jurisdiction of any department and agency of the United States (to wit: NOAA,
23 || an agency of the Department of Commerce).
24 All in violation of Title 18, United States Code, Section 1519.
25
26
27
28

15

 

 

 
uo ON DH WH Hh WY NY =

NO NO NH NH HO HN NH HN HN eee ee mee me me eet
oo rnn un ff WwW NO K§ CO YO BN DA UA LL WY NO | CO

 

Be 2:21-cr-00217-JMA-AYS Document 1 Filed 04/20/21 Page 16 of 18 PagelD #: 16

COUNT TWELVE
(Obstruction - 18 U.S.C. § 1519)

24. Paragraphs 1 through 12 of Count One of this Indictment are hereby re-alleged and
incorporated by reference herein.

25. Between on or about May 18, 2016, and June 27, 2016, within the Eastern District of
New York, the defendant, acting through its agents and employees,

BOB GOSMAN CO., INC.,
did knowingly falsify and make false entries into records and documents (to wit: at least one
dealer report) with the intent to impede, obstruct, and influence the proper administration of any
matter, and in relation to and in contemplation of such matter, within the jurisdiction of any
department and agency of the United States (to wit: NOAA, an agency of the Department of
Commerce).
All in violation of Title 18, United States Code, Section 1519.
COUNT THIRTEEN
(Impeding a Grand Jury - 18 U.S.C. § 1512(c)(1))

26. Paragraphs | through 12 of Count One of this Indictment are hereby re-alleged and
incorporated by reference herein.

27. Between on or about March 7, 2017, and June 8, 2017, within the Eastern District of
New York, the defendant,

BRYAN GOSMAN,

did corruptly destroy and conceal a record, document, and other object, and did attempt to do so,
with the intent to impair its availability for use in an official proceeding (to wit: a federal grand
jury investigation in the Eastern District of New York).

All in violation of Title 18, United States Code, Section 1512(c)(1).
16

 

 
eo on Dn A kh WY NY

wo wo HN NH NY WH HN HN RO ww mee me mee et
oo rN Dn Un ff WY NY KY§ CO HO DB ANH DA A Lf WO NYO KK OC

Ise 2:21-cr-00217-JMA-AYS Document 1 Filed 04/20/21 Page 17 of 18 PagelD #: 17

COUNT FOURTEEN
(Obstruction - 18 U.S.C. § 1503)

28. Paragraphs 1 through 12 of Count One of this Indictment are hereby re-alleged and
incorporated by reference herein.

29. Between on or about March 7, 2017, and June 8, 2017, within the Eastern District of
New York, the defendants,

ASA GOSMAN, BRYAN GOSMAN, and acting through
its agents and employees, BOB GOSMAN CO., INC.,

did corruptly influence, obstruct, and impede, and endeavor to influence, obstruct, and impede
the due administration of justice (to wit: a federal grand jury investigation in the Eastern District
of New York) by withholding emails and documents that were responsive to at least one grand
jury subpoena.

All in violation of Title 18, United States Code, Section 1503.

FORFEITURE ALLEGATION
(Conspiracy, Mail Fraud, and Wire Fraud)

30. The allegations contained in Counts One through Ten of this Indictment are hereby
re-alleged and incorporated by reference as if fully set forth herein for the purpose of alleging
forfeitures pursuant to Title 18, United States Code, Sections 371, 981(a)(1)(C), 1341, 1343,
1956(c)(7), and 1961(1) and Title 28, United States Code, Section 2461(c).

31. Upon conviction of one or more of the offenses alleged in Counts One through Ten
of this Indictment, the convicted defendants shall forfeit to the United States, pursuant to Title
18, United States, Code, Section 981(a)(1)(C), any property, real or personal, constituting or
derived from proceeds traceable to the fraud offenses, i.e., Conspiracy, Mail Fraud, and Wire
Fraud.

17

 

 

 
Cage 2:21-cr-00217-JMA-AYS Document1 Filed 04/20/21 Page 18 of 18 PagelD #: 18

oO Oe HN DH Fk W NO —

NY MH KR NNN NY KY | &
CNA ARON = F&F ©CwMwdIIi Aa RBH eS

 

 

32. If any of the property, as a result of any act or omission of the defendants:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be divided without
difficulty;
The United States of America shall be entitled to forfeiture of substitute property pursuant to
Title 21, United States Code, Section 853(p), incorporated by Title 18, United States Code,
Section 2461(c).
All pursuant to Title 18, United States Code, Sections 371, 981(a)(1)(C), 1341, 1343,
1956(c)(7), and 1961(1) and Title 28, United States Code, Section 2461(c).
JEAN E. WILLIAMS
ACTING ASSISTANT ATTORNEY

GENERAL, ENVIRONMENT AND
NATURAL RESOURCES DIVISION

U.S. DEPARIMENT.OF JUSTIGE
Dated: April29 , 2021
By:

Christopher L. Hale, Trial Attorney
Environmental Crimes Section

150 M Street NE, Suite 4.117
Washington, DC 20004

Phone: (202) 305-0321

Email: christopher.hale@usdoj.gov

 

 

A TRUE BILL
Karty) hwuwercke Ha0lrorl
Foreperson Date

18

 
